Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.33 COMISION NACIONAL DEL MERCADO DE VALORES Paseo de la Castellana, 19 28046  Madrid  Madrid, 6 de febrero de 2007 Muy Sres. nuestros: Dear Sirs, En cumplimiento de lo dispuesto en el Pursuant to what it is established in Art. Art. 82 de la Ley 24/1988, de 28 de Julio, 82 of Law 24/1988, of July 28, of the del Mercado de Valores, ACCIONA, S.A. Securities Market, ACCIONA, S.A. states comunica lo siguiente the following INFORMACION RELEVANTE MATERIAL INFORMATION Según lo ya declarado, el 12 de octubre de As previously disclosed, on October 12, 2006, E.ON AG y E.ON Zwolfte 2006, E.ON AG and E.ON Zwolfte Verwaltungs GMBH iniciaron una acción Verwaltungs Gmbh initiated a judicial judicial contra Acciona, S.A. y Finanzas action against Acciona, S.A. and Finanzas Dos, S.A. ante el Juzgado del Distrito Sur Dos, S.A. in the U.S. District Court for the de Nueva York, alegando que las Southern District of New York, alleging comunicaciones de Acciona relativas a su that Acciona´s disclosures of its inversión en Endesa, conforme al formula- Endesa investment in its Schedule 13D rio 13D, eran falsas e incompletas. were false and incomplete. E.ON later Posteriormente EON modificó su filed an amended complaint further demanda alegando violación de la legisla- alleging violations of the U.S. tender offer ción Norteamericana en materia de OPAs. laws. E.ON solicitó que el Juzgado emitiera E.ON requested that the Court enter a orden preliminar cautelar (i) instruyendo a preliminary injuction order (1) directing Acciona corrija sus erróneas manifesta- Acciona to correct its public material ciones públicas y omisiones graves y misstatements and omissions, and file with presente en la SEC un formulario 13D the SEC a corrected Schedule 13D; (2) corregido; (2) prohibiendo a Acciona enjoining Acciona from purchasing or comprar o suscribir acuerdos para making any arrangement to purchase comprar acciones de Endesa; (3) Endesa securities; (3) requiring Acciona requiriendo a Acciona para que, en el within three business days of the Court´s plazo de tres días hábiles contados de la order to divest itself of any Endesa fecha de la resolución judicial, desinvierta securities acquired on or after October 5, las acciones de Endesa adquiridas en o 2006; (4) requiring Acciona to vote its antes del 5 de octubre; (4) requiriendo a Endesa shares in proportion to the votes Acciona para votar sus acciones en cast by the remaining Endesa proporción a los votos emitidos por los shareholders; and (5) enjoining Acciona demás accionistas de Endesa; y (5) from making any further misstatements or prohibiendo a Acciona realizar nuevas omissions in connection with Endesa manifestaciones erróneas u omisiones en securities. relación con las acciones de Endesa. En la Opinión y Resolución emitida el 5 In an Opinion and Order issued February de Febrero de 2007, de la que se adjunta 5, 2007, of which a copy is attached copia, el Juzgado del Distrito Sur de hereto, the United States District Court, Nueva York rechazó las primeras cuatro Southern District of New York medidas cautelares solicitadas por EON y rejected E.ON's first four requests for ha prohibido a Acciona realizar nuevas preliminary injunctive relief, and has manifestaciones erróneas u omisiones en prohibited Acciona from making any virtud de la Legislación del Mercado de further material misstatements or Valores Norteamericana. omissions under the U.S. securities laws Atentamente/Yours sincerely, Fdo: Jorge Vega-Penichet Secretario del Consejo Company Secretary 2
